436 So. 2d 1090 (1983)
Thelma W. WECHSLER, Appellant,
v.
Irving A. WECHSLER, Appellee.
No. 82-2642.
District Court of Appeal of Florida, Third District.
September 6, 1983.
*1091 Baskin & Sears and Paula S. Gold and Frederick N. Frank, Pittsburgh, for appellant.
Eleanor Levingston Schockett and Jennifer Armstrong West, Miami, for appellee.
Before HENDRY, NESBITT and FERGUSON, JJ.
PER CURIAM.
After the wife's attorney discovered he had not been served with an order denying his client's exceptions to a general master's report, as required by Florida Rule of Civil Procedure 1.080(h), he filed a motion for relief of the order pursuant to Florida Rule of Civil Procedure 1.540(b) asserting that as a result of the foregoing, the wife was denied her right to appellate review of the order. Because the husband's response thereto conceded the truth of the allegation, the trial court should have concluded upon the pleadings that the wife was entitled to be relieved from the undiscovered effects of the order. Rogers v. First National Bank v. Winter Park, 232 So. 2d 377 (Fla. 1970); Gibson v. Buice, 381 So. 2d 349 (Fla. 5th DCA 1980).
Accordingly, we reverse and vacate the trial court order and remand this cause to the trial court for entry of an order which will provide the appellant with an avenue for a direct appeal. See Gibson, supra, at 351.
Reversed and remanded.